         Case 1:18-cv-10980-DPW Document 78 Filed 09/23/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
VICTOR A. MARTIGNETTI, et al.,                       )
                                                     )
                      Plaintiff,                     )
                                                     )
               v.                                    ) Civil Action No. 1:18-cv-10980-DPW
                                                     )
CITY OF CAMBRIDGE,                                   )
                                                     )
                         Defendants.                 )
                                                     )

                                   NOTICE OF APPEARANCE

       Please enter the appearance of the undersigned as counsel for Defendants Kevin F.

Branley and Daniel A. Marshall. This appearance is in addition to and not in lieu of the

appearance of their current counsel of record.

                                             Respectfully submitted,


Dated: September 23, 2020                    /s/Peter J. Duffy
                                             Peter J. Duffy (BBO#566682)
                                             POLLACK SOLOMON DUFFY LLP
                                             101 Huntington Ave. Ste. 530
                                             Boston, MA 02110
                                             617-439-9800 (Tel)
                                             pduffy@psdfirm.com
     Case 1:18-cv-10980-DPW Document 78 Filed 09/23/20 Page 2 of 2



                            CERTIFICATE OF SERVICE

        The undersigned certifies that this document, filed through the ECF system, will
be electronically served on counsel who are registered users of ECF on September 23,
2020.

                                                            /s/Peter J. Duffy
